Case: 1:20-cv-01002-JG Doc #: 26 Filed: 07/20/20 1 of 3. PageID #: 821



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
JOHN DOE,                                                        :   CASE NO. 1:20-cv-1002
                                                                 :
           Plaintiff,                                            :
                                                                 :   OPINION & ORDER
vs.                                                              :   [Resolving Docs. 18, 19]
                                                                 :
JANE DOE,                                                        :
                                                                 :
           Defendant.                                            :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On March 12, 2020, Plaintiff John Doe sued Defendant Jane Doe in the Lorain

County Court of Common Pleas. 1 On March 13, 2020, the Lorain County Court granted

Plaintiff’s motion for both parties to proceed using pseudonyms. 2 On May 8, 2020,

Defendant removed the case to this Court. 3

          On June 3, 2020, the Court ordered both parties to file briefing on whether they can

proceed anonymously. 4 Both parties complied and moved to proceed anonymously. 5

          Federal Rule of Civil Procedure 10 requires complaints to state the parties’ names. 6

But courts may excuse parties from identifying themselves when their privacy interests

outweigh the presumption of open judicial proceedings. 7 When weighing these privacy

interests, certain factors could support contravening the typical rule of open court

proceedings:


1
  Doc. 1-1.
2
  Doc. 9-2 at 42.
3
  Doc. 1.
4
  Doc. 16.
5
  Docs. 18, 19. Plaintiff opposed Defendant’s motion to proceed anonymously. Doc. 20.
6
  Fed. R. Civ. P. 10(a); see Doe v. Porter, 370 F.3d 558, 560 (6th Cir. 2004) (“As a general matter, a
complaint must state the names of all parties.”).
7
  Doe v. Porter, 370 F.3d 558, 560 (6th Cir. 2004) (listing circumstances which may warrant pseudonymous
litigation).
Case: 1:20-cv-01002-JG Doc #: 26 Filed: 07/20/20 2 of 3. PageID #: 822

Case Nos. 1:20-cv-1002
Gwin, J.

        (1) whether the plaintiffs seeking anonymity are suing to challenge
        governmental activity; (2) whether prosecution of the suit will compel the
        plaintiffs to disclose information “of the utmost intimacy”; (3) whether the
        litigation compels plaintiffs to disclose an intention to violate the law,
        thereby risking criminal prosecution; and (4) whether the plaintiffs are
        children. 8

        Both parties seek anonymity to avoid the disclosure of intimate information. 9 They

suggest that this suit will necessarily involve discussion of sexual contact that will leave

each stigmatized. 10

        The only controlling caselaw the parties cite in support is Doe v. Porter. 11 There,

the Sixth Circuit affirmed the district court’s anonymity allowance. 12 But the Sixth Circuit

affirmed because the suit involved three of the before-mentioned privacy considerations: it

challenged government activity, involved religious beliefs which “invited an opprobrium

analogous to the infamy associated with criminal behavior,” and was brought on behalf of

children. 13

        In contrast, this case does not challenge government activity and concerns only the

actions of adults. While the parties may want to keep discussions of their sexual activity

private, this preference does not outweigh the presumption of open judicial proceedings.

        The public has a right to access court records except in the limited matters Congress

has deemed confidential. This suit does not fall within any such exception.

        The Court hereby DENIES the parties’ motions to proceed anonymously. The Court

VACATES the March 13, 2020, protective order permitting the parties to proceed


8
  Id. (citing Doe v. Stegall, 653 F.2d 180, 185-86 (5th Cir. 1981)).
9
  Doc. 18 at 2; Doc. 19 at 7.
10
   Doc. 18 at 3; Doc. 19 at 7.
11
   370 F.3d 558 (6th Cir. 2004).
12
   Porter, 370 F.3d at 560.
13
   Id. at 560-61.
                                                       -2-
Case: 1:20-cv-01002-JG Doc #: 26 Filed: 07/20/20 3 of 3. PageID #: 823

Case Nos. 1:20-cv-1002
Gwin, J.

anonymously. The Court ORDERS the Clerk of Court to (1) update the electronic docket to

identify Plaintiff and Defendant by their full legal names and (2) unseal all documents in

the court record.



       IT IS SO ORDERED

Dated: July 20, 2020                               s/    James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




                                             -3-
